

Exhibit 10.1


Execution Version
















COMMON STOCK PURCHASE AGREEMENT


































--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page
1.    Defined Terms Used in this Agreement
1
2.    Purchase and Sale of Common Stock.
4
2.1    Sale and Issuance of Common Stock
4
2.2    Closing; Delivery; Adjustments
4
3.    Representations and Warranties of the Company
4
3.1    Organization, Good Standing, Corporate Power and Qualification
5
3.2    Company Capitalization and Voting Rights
5
3.3    Subsidiaries
5
3.4    Authorization
5
3.5    Valid Issuance of Shares
6
3.6    Governmental Consents and Filings
6
3.7    Litigation
6
3.8    Compliance with Other Instruments
6
3.9    Licenses and Other Rights; Compliance with Laws
7
3.10    Property
7
3.11    Intellectual Property
7
3.12    SEC Filings; Financial Statements
9
3.13    Internal Controls; Disclosure Controls and Procedures
9
3.14    Private Placement
10
3.15    Changes
10
3.16    Not an Investment Company
10
4.    Representations and Warranties of the Investor
10
4.1    Authorization
11
4.2    No Conflicts; Government Consents and Filings
11
4.3    Purchase Entirely for Own Account
11
4.4    Disclosure of Information
11
4.5    Restricted Securities
12
4.6    Legends
12
4.7    Accredited Investor
12
4.8    United States Investor
12
4.9    No General Solicitation
12
4.10    Exculpation
13
4.11    Residence
13
5.    Market Stand-off Agreement
13
6.    Restrictions on Transfer.
13
7.    Conditions to the Investor’s Obligations
15
7.1    Representations and Warranties
15
7.2    Performance
15




--------------------------------------------------------------------------------



7.3    Standstill and Stock Restriction Agreement
15
7.4    Proceedings and Documents
15
7.5    Qualifications
15
7.6    Compliance Certificate
15
7.7    Secretary’s Certificate
15
7.8    Cross-Receipt
16
7.9    Legal Opinion
16
7.10    No Governmental Prohibition; Antitrust Clearance
16
7.11    Collaboration Agreement
16
7.12    Nasdaq Qualification.
16
7.13    Absence of Litigation.
16
8.    Conditions of the Company’s Obligations
16
8.1    Representations and Warranties
16
8.2    Performance
16
8.3    Compliance Certificate
16
8.4    Cross Receipt
17
8.5    Qualifications
17
8.6    Standstill and Stock Restriction Agreement
17
8.7    No Governmental Prohibition; Antitrust Clearance
17
8.8    Collaboration Agreement
17
8.9    Absence of Litigation.
17
9.    Miscellaneous.
17
9.1    Successors and Assigns
17
9.2    Governing Law
17
9.3    Antitrust Matters
17
9.4    Termination
19
9.5    Counterparts
19
9.6    Titles and Subtitles
20
9.7    Notices
20
9.8    No Finder’s Fees
20
9.9    Amendments and Waivers
20
9.10    Severability
20
9.11    Delays or Omissions
20
9.12    Entire Agreement
21
9.13    Dispute Resolution
21



EXHIBITS
Exhibit A        Form of Standstill and Stock Restriction Agreement






--------------------------------------------------------------------------------



COMMON STOCK PURCHASE AGREEMENT
THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of August 5,
2020 by and among Denali Therapeutics Inc., a Delaware corporation (the
“Company”), and Biogen MA Inc., a Massachusetts corporation (the “Investor”).
The parties hereby agree as follows:
1.Defined Terms Used in this Agreement. In addition to the terms defined above,
the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.
(a)“Accredited Investor” means an “accredited investor” within the meaning of
SEC Rule 501 of Regulation D, as presently in effect.
(b)“Affiliate” means, with respect to a Person, any other Person that, directly
or indirectly, through one (1) or more intermediaries, controls, is controlled
by or is under common control with such Person. For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” means (a) the possession, directly or indirectly, of the
power to direct the management or policies of a Person, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise; or (b) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a Person (or, with respect to a limited partnership or
other similar entity, its general partner or controlling entity). The parties
acknowledge that in the case of certain entities organized under the laws of
certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that, in such case, such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management or policies of such entity.
(c)“Antitrust Clearance Date” means the date that is the date on which all of
the following conditions have been met: (i) the waiting periods under the HSR
Act and any other Antitrust Law, to the extent applicable to the transactions
contemplated by this Agreement, the Provisional Collaboration and License
Agreement and/or the Definitive Collaboration Agreement, shall have expired or
earlier been terminated; (ii) no judicial or administrative proceeding opposing
consummation of all or any part of this Agreement, the Provisional Collaboration
and License Agreement or the Definitive Collaboration Agreement shall be
pending; (iii) no law, order or injunction (whether temporary, preliminary or
permanent) prohibiting consummation of the transactions contemplated by this
Agreement, the Provisional Collaboration and License Agreement or the Definitive
Collaboration Agreement, or any material portion hereof or thereof shall be in
effect (each of clauses (i) through (iii), collectively, the “Antitrust
Conditions”), unless either party earlier exercises its termination right under
Section 9.4 at any time prior to the Antitrust Clearance Date.
(d)“Antitrust Law” means the HSR Act, the Sherman Antitrust Act, as amended, the
Clayton Act, as amended, the Federal Trade Commission Act, as amended, and any
other applicable law designed to prohibit, restrict or regulate actions or
transactions having the purpose or effect of monopolization, restraint of trade
or harm to competition.
(e)“Board” means the Board of Directors of the Company.
(f)“Business Day” means a day, other than a Saturday or Sunday, on which banking
institutions in San Francisco, California, U.S.A. are open for business.
(g)“Closing” has the meaning set forth in Section 2.2(a).
(h)“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------



(i)“Common Stock” has the meaning set forth in Section 3.2(a)(i).
(j)“Company SEC Reports” has the meaning set forth in Section 3.12(a).
(k)“Definitive LRRK2 Collaboration and License Agreement” has the meaning set
forth in the Provisional Collaboration and License Agreement.
(l)“Denali IP” has the meaning set forth in the Provisional Collaboration and
License Agreement.
(m)“Denali Know-How” has the meaning set forth in the Provisional Collaboration
and License Agreement.
(n)“Denali Patents” has the meaning set forth in the Provisional Collaboration
and License Agreement.
(o)“DOJ” means the U.S. Department of Justice.
(p)“Exchange Act” means the Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.
(q)“Financial Statements” has the meaning set forth in Section 3.10(b).
(r)“FTC” means the U.S. Federal Trade Commission.
(s)“GAAP” means U.S. generally accepted accounting principles.
(t)“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
(u) “Knowledge,” including the phrase “to the Company’s knowledge,” shall mean
the actual knowledge (after reasonable inquiry of their direct reports) of the
President and Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer and Chief Medical Officer of the Company.
(v)“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, or results of operations of the Company, taken as a whole; provided
however, that, none of the following (alone or when aggregated any other
effects), shall be deemed to be a Material Adverse Effect, and none of the
following (alone or when aggregated any other effects), shall be taken into
account: (A) (1) general market, economic or political conditions that do not
have a disproportionate effect on the Company relative to other companies
operating in the Company’s industry or (2) conditions (or any changes therein)
in the industries in which the Company conducts business, including any acts of
terrorism or war, weather conditions, global virus epidemics or other force
majeure events that do not have a disproportionate effect on the Company
relative to other companies operating in the Company’s industry; (B) the
execution of this Agreement, the Provisional Collaboration and License
Agreement, the Definitive LRRK2 Collaboration and License Agreement and the
pendency of the transactions contemplated hereby and thereby; or (C) (1)
regulatory, manufacturing or clinical changes resulting from any studies
conducted or sponsored by the Company, or clinical trial meetings (and
communications related thereto), and including, for the avoidance of doubt, any
increased incidence or severity of any side effects, adverse effects, adverse
events or safety observations (new or previously identified); (2) any
determination (or delay thereof), positive or negative, with respect to the
acceptance, filing, designation, approval, or clearance of any of the Company’s
product candidates; (3) approval (or other clinical or regulatory developments),
market entry (or threat thereof) of competitive products, or any regulatory
developments, guidance, announcement or publication relating to any of the
Company’s product candidates; or (4) changes in the trading price or volume of
the company’s Common Stock.



--------------------------------------------------------------------------------



(w)“Outside Date” has the meaning set forth in Section 9.4.
(x)“Per Share Purchase Price” shall mean $34.9355, which amount is equal to 140%
of the BLOOMBERG daily volume-weighted average per share price of the Common
Stock on Nasdaq over the thirty (30) trading day period ending on and including
the last trading day prior to the date hereof.
(y)“Permits” has the meaning set forth in Section 3.9.
(z)“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
(aa)“Preferred Stock” has the meaning set forth in Section 3.2(a)(ii).
(bb) “Provisional Collaboration and License Agreement” means that certain
Provisional Collaboration and License Agreement, dated August 5, 2020, by and
between the Company, the Investor and Biogen International GmbH, a Gesellschaft
mit beschränkter Haftung organized under the laws of Switzerland.
(cc)“Purchase Price” has the meaning set forth in Section 2.1.
(dd)“Required Filings” has the meaning set forth in Section 9.3(a).
(ee) “Restated Certificate” means the current Amended and Restated Certificate
of Incorporation of the Company.
(ff)“Rule 144” has the meaning set forth in Section 4.6.
(gg) “SEC” means the U.S. Securities and Exchange Commission.
(hh)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
(ii)“Shares” has the meaning set forth in Section 2.1.
(jj)“Standstill and Stock Restriction Agreement” means the agreement between the
Company and the Investor in the form of Exhibit A attached to this Agreement.
(kk)“Transaction Agreements” means this Agreement and the Standstill and Stock
Restriction Agreement.
2.Purchase and Sale of Common Stock.
2.1Sale and Issuance of Common Stock. Subject to the terms and conditions of
this Agreement, Investor agrees to purchase at the Closing, and the Company
agrees to sell and issue to Investor at the Closing, 13,310,243 shares of Common
Stock (the “Shares”) at the Per Share Purchase Price for an aggregate purchase
price of $464,999,994.33 (the “Purchase Price”), payable by wire transfer to a
bank account designated by the Company in writing to Investor at least three (3)
Business Days prior to the Closing.



--------------------------------------------------------------------------------



2.2Closing; Delivery; Adjustments.
(a)The purchase and sale of the Shares shall take place remotely via the
exchange of documents and signatures on the third (3rd) Business Day after the
final condition set forth in Sections 7 and 8 is satisfied or waived (other than
those conditions that by their nature are to be satisfied or waived at the
Closing) or at such other time and place as the Company and the Investor
mutually agree upon, orally or in writing (which time and place are designated
as the “Closing”). At the Closing, the Company shall sell, and the Investor
shall purchase, the Shares.
(b)At the Closing, the Company shall instruct its transfer agent to deliver
confirmation of book-entry issuance of the Shares being purchased by Investor at
such Closing against payment of the Purchase Price therefor.
(c)All numbers of shares and dollar amounts set forth in this Agreement are
subject to appropriate adjustment in the event of any stock dividend, stock
split, recapitalization, merger, consolidation, or similar event affecting such
shares.
3.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that:
3.1Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.
3.2Company Capitalization and Voting Rights.
(a)The authorized and issued capital of the Company consists, as of July 31,
2020, of:
(i)400,000,000 shares of Common Stock, $0.01 par value per share, of the Company
(the “Common Stock”), of which (i) 105,984,031 shares are issued and
outstanding, (ii) 4,498,311 shares are reserved for issuance pursuant to the
Company’s stock incentive plans, (iii) 2,457,049 shares are reserved for
issuance pursuant to the Company’s employee stock purchase plan and (iv)
15,573,822 shares are issuable upon the exercise of stock options outstanding,
vesting of restricted stock awards outstanding and vesting of restricted stock
unit awards outstanding. All of the outstanding shares of Common Stock have been
duly authorized, are fully paid and nonassessable and were issued in compliance
with all applicable federal and state securities laws.
(ii)40,000,000 shares of Preferred Stock, $0.01 par value per share, of the
Company (the “Preferred Stock”), none of which are issued and outstanding.
(b)All of the authorized shares of Common Stock are entitled to one (1) vote per
share.
(c)Except as described or referred to in the Company SEC Reports, there were not
any outstanding equity securities, options, warrants, rights (including
conversion or preemptive rights) or other agreements pursuant to which the
Company is or may become obligated to issue, sell or repurchase any shares of
its capital stock or any other securities of the Company other than equity
securities that may have been granted pursuant to its stock incentive plans,
which plans are described in the Company SEC Reports.



--------------------------------------------------------------------------------



(d)Except as described or referred to in the Company SEC Reports, the Company is
not a party to or subject to any agreement or understanding relating to the
voting of shares of capital stock of the Company or the giving of written
consents by a stockholder or director of the Company.
3.3Subsidiaries. The Company currently has one wholly owned subsidiary, Denali
BBB Holding Limited, a company organized under the laws of the United Kingdom.
Except as otherwise disclosed in the Company SEC Reports, the Company is not a
participant in any joint venture, partnership or similar arrangement.
3.4Authorization. The Company has all requisite corporate power and authority to
enter into and to perform its obligations under the Transaction Agreements, to
consummate the transactions contemplated by the Transaction Agreements and to
issue the Shares in accordance with the terms of this Agreement. All corporate
action required to be taken by the Company’s Board and stockholders in order to
enter into the Transaction Agreements and to issue the Shares at the Closing,
has been taken. All action on the part of the officers of the Company necessary
for the execution and delivery of the Transaction Agreements, the performance of
all obligations of the Company under the Transaction Agreements to be performed
as of the Closing and the issuance and delivery of the Shares has been taken or
will be taken prior to the Closing. The Transaction Agreements, when executed
and delivered by the Company, shall constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, or (b) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.
3.5Valid Issuance of Shares. The Shares have been duly authorized and, when
issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, will be (a) validly issued, fully
paid and nonassessable, (b) free of restrictions on transfer other than
restrictions on transfer under the Transaction Agreements, applicable state and
federal securities laws and liens or encumbrances created by or imposed by any
Investor and (c) not subject to preemptive rights or other similar rights of
stockholders of the Company. Assuming the accuracy of the representations of the
Investor in Section 4 of this Agreement and subject to Section 3.6 below, the
Shares will be issued in compliance with all applicable federal and state
securities laws.
3.6Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Investor in Section 4 of this Agreement, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with any federal, state, local or foreign
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to applicable federal or state securities laws, which have been
made or will be made in a timely manner, and compliance with the HSR Act and
such other Antitrust Law as may be applicable to this Agreement, the Provisional
Collaboration and License Agreement and/or the Definitive Collaboration
Agreement.
3.7Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or, to the Company’s knowledge, investigation pending or, to
the Company’s knowledge, currently threatened in writing against the Company or
any officer or director of the Company that questions the validity of the
Transaction Agreements or the right of the Company to enter into them, or to
consummate the transactions contemplated by the Transaction Agreements, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.



--------------------------------------------------------------------------------



3.8Compliance with Other Instruments. The Company is not in conflict, violation,
breach or default (a) of any provisions of its Restated Certificate or Bylaws,
(b) of any instrument, judgment, order, writ or decree, (c) under any investor
rights agreement, other material agreement, note, indenture, deed of trust,
license, lease agreement or mortgage where such conflict, violation, breach or
default would have a Material Adverse Effect, or (d) to the Company’s knowledge,
of any provision of federal or state statute, rule or regulation applicable to
the Company, the violation of which would have a Material Adverse Effect. The
execution, delivery and performance of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements will
not result in (x) any such conflict, violation, breach or default described in
Section 3.8(a)-(d) above, or (y) an event which results in the creation of any
lien, charge or encumbrance upon any assets of the Company or the suspension,
revocation, forfeiture, or nonrenewal of any material permit or license
applicable to the Company.
3.9Licenses and Other Rights; Compliance with Laws. The Company has all
franchises, permits, licenses and other rights and privileges (“Permits”)
necessary to permit it to own its properties and to conduct its business as
presently conducted and is in compliance thereunder, except where the failure to
be in compliance would not reasonably be expected to have a Material Adverse
Effect. To the Company’s knowledge, the Company has not taken any action that
would interfere with its ability to renew all such Permit(s), except where the
failure to renew such Permit(s) would not reasonably be expected to have a
Material Adverse Effect. The Company is and has been in compliance with all laws
applicable to its business, properties and assets, except where the failure to
be in compliance has not had and would not reasonably be expected to have a
Material Adverse Effect.
3.10Property. The property and assets that the Company owns are free and clear
of all mortgages, deeds of trust, liens, loans and encumbrances, except for
statutory liens for the payment of current taxes that are not yet delinquent and
encumbrances and liens that arise in the ordinary course of business and do not
materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to the Company’s knowledge, holds a valid leasehold
interest free of any liens, claims or encumbrances other than those of the
lessors of such property or assets. The Company does not own any real property.
3.11Intellectual Property.
(a)No claim, suit, proceeding, settlement, arbitration, citation, summons, or
subpoena of any nature, civil, criminal, regulatory or otherwise, in law or in
equity, has been brought or obtained against the Company or any of its
affiliates relating to the Denali IP. No claim, suit, proceeding, arbitration,
citation, summons, or subpoena of any nature, civil, criminal, regulatory or
otherwise, in law or in equity, to the Company’s knowledge, has been threatened
in writing by any person: (i) challenging the ownership, scope, duration,
validity, enforceability, priority or right to use the Denali Patents
(including, by way of example, through the institution of or written threat of
institution of interference, inter partes review, reexamination, protest,
opposition, nullity, or similar invalidity proceeding before the United States
Patent and Trademark Office or any foreign patent authority or court) or (ii)
alleging that the Denali IP, or the disclosing, copying, making, or licensing of
the Denali IP, or the Development or Commercialization of the Compounds or
Products (each, as defined in the Provisional Collaboration and License
Agreement) contemplated by the Provisional Collaboration and License Agreement,
does or will violate, infringe, misappropriate or otherwise conflict or
interfere with, any patent or other intellectual property or proprietary right
of any person.
(b)To the Company’s knowledge, (i) the Company has the right to use all Denali
Know-How and Denali Patents necessary to conduct the activities under the LRRK2
Program with respect to LRRK2 Licensed Compounds and LRRK2 Licensed Products
(each as defined in the Provisional Collaboration and License Agreement) and
(ii) the Development or Commercialization of the LRRK2 Licensed Compounds and
LRRK2 Licensed Products as contemplated by the Provisional Collaboration and
License Agreement will not conflict with any other license or agreement to which
the Company or any of its affiliates is a party.



--------------------------------------------------------------------------------



(c)To the Company’s knowledge, the Denali Patents with respect to which the
Company controls prosecution and maintenance activities are being prosecuted in
the respective patent offices worldwide in accordance with applicable law.
(d)To the Company’s knowledge, all fees required to be paid by the Company in
any jurisdiction where a Denali Patent with respect to which the Company
controls prosecution and maintenance activities has issued in order to maintain
such Denali Patent in such jurisdiction have been timely paid and to the
Company’s knowledge, the Denali Patents that have issued are subsisting, valid
and enforceable.
(e) The inventorship of the Denali Patents is properly identified on each issued
patent or patent application (in the form such patent application exists as of
the date hereof) in the Denali Patents for which all inventors were employees of
the Company or its affiliates at the time of such invention.
(f)The Company has not previously assigned, transferred, conveyed or granted any
license or other rights under the Denali IP that would conflict with or limit
the scope of any of the rights or licenses granted to the Investor under the
Provisional Collaboration and License Agreement.
(g)To the Company’s knowledge, no person is infringing or threatening to
infringe or misappropriating or threatening to misappropriate or otherwise
violating or threatening to violate the Denali IP.
(h)The Company’s rights, title and interests to all Denali IP are free of any
lien or security interest.
(i)No written claim has been filed, or to the Company’s knowledge, threatened in
writing, against it by any third party alleging that the conception,
development, or reduction to practice of the Denali IP owned by the Company
involve the misappropriation of trade secrets or other violation of the rights
or property of any person.
(j)The Company has obtained, or caused its affiliates, as applicable, to obtain,
assignments from the inventors of any Denali IP who were employees of the
Company or its affiliates at the time of the invention, of all inventorship
rights to such Denali IP, and, to the Company’s knowledge, all such assignments
are valid and enforceable.
(k)Except for Existing LRRK2 Agreements and Existing Option Program Agreements
(each as defined in the Provisional Collaboration and License Agreement), no
third party has any rights, title or interests in or to, or any license under,
any of the Denali IP that would conflict with the rights and licenses granted to
Investor under the Provisional Collaboration and License Agreement.
(l)The Company and its affiliates have taken commercially reasonable measures
consistent with industry practices to protect the secrecy, confidentiality and
value of all Denali Know-How that constitutes trade secrets under applicable law
(including requiring all employees, consultants and independent contractors to
execute binding and enforceable agreements requiring all such employees,
consultants, and independent contractors to maintain the confidentiality of such
Denali Know-How) and, to the Company’s knowledge, such Denali Know-How has not
been used or disclosed to any third party except pursuant to such
confidentiality agreements, and to the Company’s knowledge, there has not been a
breach by any party to such confidentiality agreements.
3.12SEC Filings; Financial Statements.



--------------------------------------------------------------------------------



(a)The Common Stock is registered pursuant to Section 12(b) of the Exchange Act.
The Company has timely and properly filed all forms, schedules, reports,
prospectuses, proxy statements and documents required to be filed by the Company
with the SEC (the “Company SEC Reports”). The Common Stock is currently listed
on the Nasdaq Global Select Market. The Company is not in violation of the
listing requirements of the Nasdaq Stock Market LLC, has no Knowledge of any
facts that would reasonably lead to delisting or suspension of its Common Stock
from the Nasdaq Stock Market LLC and has not received any written notification
that, and has no Knowledge that, the SEC or the Nasdaq Stock Market LLC is
contemplating terminating such listing. The Company SEC Reports (i) at the time
they were filed (or if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing) complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations promulgated thereunder, and (ii) did
not at the time they were filed (or if amended or superseded by a filing prior
to the date of this Agreement, then on the date of such filing) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The Company
makes no representation or warranty whatsoever concerning the Company SEC
Reports as of any time other than the time they were filed, amended or
superseded.
(b)Each of the consolidated financial statements (including, in each case, any
related notes thereto) (the “Financial Statements”) contained in the Company SEC
Reports has been prepared in accordance with GAAP applied on a consistent basis
throughout the period involved (except as may be indicated in the notes thereto)
and complied in all material respects with the rules and regulations of the SEC
and all applicable accounting requirements. Each of the Financial Statements
fairly presents in all material respects the consolidated financial position of
the Company at the respective dates thereof and the consolidated results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are subject to normal and recurring
year-end adjustments which have not had or are not expected to have,
individually or in the aggregate, a Material Adverse Effect.
3.13Internal Controls; Disclosure Controls and Procedures. The Company maintains
internal control over financial reporting as defined in Rule 13a-15(f) under the
Exchange Act. The Company has implemented the “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
required in order for the principal executive officer and principal financial
officer of the Company to engage in the review and evaluation process mandated
by the Exchange Act, and is in compliance with such disclosure controls and
procedures in all material respects. Each of the principal executive officer and
the principal financial officer of the Company has made all certifications
required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 with respect
to all reports, schedules, forms, statements and other documents required to be
filed by the Company with the SEC.
3.14Private Placement. Neither the Company nor any person acting on its behalf,
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under any circumstances that would
require registration of the Shares under the Securities Act. Subject to the
accuracy of the representations made by the Investor in Section 4, the Shares
will be issued and sold to the Investor in compliance with applicable exemptions
from the registration and prospectus delivery requirements of the Securities Act
and the registration and qualification requirements of all applicable securities
laws of the states of the United States. The Company has not engaged any
brokers, finders or agents, or incurred, or will incur, directly or indirectly,
any liability for brokerage or finder’s fees or agents’ commissions or any
similar charges in connection with this Agreement and the transactions
contemplated hereby.



--------------------------------------------------------------------------------



3.15Changes.
(a)Except as otherwise disclosed in the Company SEC Reports, since March 31,
2020, there has not been any change in the assets, liabilities, financial
condition or operating results of the Company from that reflected in the
Financial Statements, except changes or events in the ordinary course of
business that have not caused a Material Adverse Effect.
(b)Except as set forth in the Company SEC Reports filed prior to March 31, 2020,
the Company has not (i) declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, or (ii) sold, exchanged or otherwise disposed of any of its material
assets or rights.
(c)Since March 31, 2020, the Company has not admitted in writing its inability
to pay its debts generally as they become due, filed or consented to the filing
against it of a petition in bankruptcy or a petition to take advantage of any
insolvency act, made an assignment for the benefit of creditors, consented to
the appointment of a receiver for itself or for the whole or any substantial
part of its property, or had a petition in bankruptcy filed against it, been
adjudicated a bankrupt, or filed a petition or answer seeking reorganization or
arrangement under the federal bankruptcy laws or any other laws of the United
States or any other jurisdiction.
3.16Not an Investment Company. The Company is not, and solely after receipt of
the Purchase Price, will not be, an “investment company” as defined in the
Investment Company Act of 1940, as amended.
4.Representations and Warranties of the Investor. The Investor hereby represents
and warrants to the Company that:
4.1Authorization. The Investor has all requisite corporate power and authority
to enter into the Transaction Agreements. The Transaction Agreements, when
executed and delivered by the Investor, will constitute valid and legally
binding obligations of the Investor, enforceable against the Investor in
accordance with their respective terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.
4.2No Conflicts; Government Consents and Filings. The execution, delivery and
performance of the Transaction Agreements by the Investor and the consummation
by the Investor of the transactions contemplated by the Transaction Agreements
will not (i) conflict with or result in a violation of any provision of the
Investors’ certificate of incorporation, bylaws or equivalent organizational
documents, (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default under, any material agreement, indenture, or
instrument to which the Investor is a party where such violation or conflict
would have a Material Adverse Effect, or (iii) to the Investor’s knowledge,
result in a violation of any provision of federal or state statute, rule or
regulation applicable to the Investor, the violation of which would have a
Material Adverse Effect. Assuming the accuracy of the representations made by
the Company in Section 3 of this Agreement, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with any federal, state, local or foreign governmental authority is
required on the part of the Investor in connection with the consummation of the
transactions contemplated by this Agreement, except for filings pursuant to
applicable federal or state securities laws, which have been made or will be
made in a timely manner, and compliance with the HSR Act and such other
Antitrust Laws as may be applicable to this Agreement, the Provisional
Collaboration and License Agreement and/or the Definitive Collaboration
Agreement. Neither Investor nor any of its Affiliates owns, of record or
beneficially, any voting securities of the Company, or any securities
convertible into or exercisable for any voting securities of the Company.



--------------------------------------------------------------------------------



4.3Purchase Entirely for Own Account. The Shares to be acquired by the Investor
will be acquired for Investor’s own account, not as a nominee or agent, and not
with a present view to the resale or distribution of any part thereof, and that
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same. The Investor does not presently have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Shares except as would not result in a violation of the
Securities Act. The Investor has not been formed for the specific purpose of
acquiring the Shares.
4.4Disclosure of Information. The Investor has had access to all of the
Company’s SEC filings that Investor has requested. The Investor has had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the offering of the Shares with the Company’s
management. The foregoing, however, does not modify, amend or affect the
Investor’s right to rely on the truth, accuracy and completeness of the
Company’s SEC filings, or limit or modify the representations and warranties of
the Company in Section 3 of this Agreement, or the right of the Investor to rely
thereon.
4.5Restricted Securities. The Investor understands that, except as set forth in
Section 4 of the Standstill and Stock Restriction Agreement, the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Investor’s representations as expressed herein. The
Investor understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Investor must hold the Shares indefinitely unless they are registered
with the SEC and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Investor
acknowledges that, except as set forth in Section 4 of the Standstill and Stock
Restriction Agreement, the Company does not have any obligation to register or
qualify the Shares for resale. The Investor further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and on requirements relating to the
Company which, except as set forth in Section 4 of the Standstill and Stock
Restriction Agreement, are outside of the Investor’s control, and which the
Company is not under an obligation, and may not be able, to satisfy.
4.6Legends. The Investor understands that the Shares may bear the legends set
forth in Section 6(b), and any legend required by the securities laws of any
state to the extent such laws are applicable to the Shares. The Shares, when
issued, shall not bear the restrictive legends set forth in Section 6(b): (i)
following a sale of such Shares pursuant to a registration statement covering
the resale of such Shares, while such registration statement is effective under
the Securities Act, (ii) following any sale of such Shares pursuant to Rule 144
promulgated under the Securities Act (“Rule 144”), (iii) if such Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Shares and without volume or manner-of-sale restrictions or (iv) if any
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). The Company agrees that at such time as the restrictive legends
set forth in Section 6(b) are no longer required, the Company will (x) no later
than two (2) Business Days following the delivery by the Investor to the Company
or the Company’s transfer agent of a certificate representing Shares issued with
such restrictive legends, deliver or cause to be delivered to the Investor a
certificate representing such Shares that is free from any such restrictive
legend, and (y), in the event that such shares are uncertificated, no later than
two (2) Business Days following the delivery of a written request by the
Investor to the Company to remove any such restrictive legend, remove, or cause
to be removed, any such restrictive legend in the Company’s stock records; each
party will be responsible for any fees it incurs in connection with such request
and removal.
4.7Accredited Investor. The Investor is an Accredited Investor.



--------------------------------------------------------------------------------



4.8United States Investor. The Investor is a United States person (as defined by
Section 7701(a)(30) of the Code).
4.9No General Solicitation. Neither the Investor, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Shares.
4.10Exculpation. The Investor acknowledges that it is not relying upon any
Person, other than the Company and its officers and directors, in making its
investment or decision to invest in the Company.
4.11Residence. The office or offices of the Investor in which its principal
place of business is identified in the address or addresses of the Investor set
forth on its signature page hereto.
5.Market Stand-off Agreement. Investor agrees that it will not, without the
prior written consent of the managing underwriter, during the period commencing
on the date of the final prospectus relating to the registration by the Company
of any of the Company’s equity securities under the Securities Act on a
registration statement on Form S-1 or Form S-3 filed within eighteen (18) months
after the Closing, and ending on the date specified by the Company and the
managing underwriter, such period not to exceed the lesser of (a) ninety (90)
days and (b) the number of days that the Company and each director and officer
of the Company agree not to take certain actions following the date of such
final prospectus, or such other period in each case as may be requested by the
Company or an underwriter solely to comply with regulatory requirements,
(i) lend; offer; pledge; sell; contract to sell; sell any option or contract to
purchase; purchase any option or contract to sell; grant any option, right, or
warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for Common Stock held
immediately before the effective date of the registration statement for such
offering or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or other securities, in
cash, or otherwise. The underwriters in connection with such registration are
intended third-party beneficiaries of this Section 5 and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto. Investor further agrees to execute such agreements as may be reasonably
requested by the underwriters in connection with such registration that are
consistent with this Section 5 or that are necessary to give further effect
thereto.
6.Restrictions on Transfer. 
(a)The Shares shall not be sold, pledged, or otherwise transferred, and the
Company shall not recognize and shall issue stop-transfer instructions to its
transfer agent with respect to any such sale, pledge, or transfer, except upon
the conditions specified in this Agreement, which conditions are intended to
ensure compliance with the provisions of the Securities Act. Investor will cause
any proposed purchaser, pledgee, or transferee of the Shares to agree to take
and hold such securities subject to the provisions and upon the conditions
specified in this Agreement.
(b)Each certificate, instrument, or book entry representing Shares, and any
other securities issued in respect of such Shares upon any stock split, stock
dividend, recapitalization, merger, consolidation, or similar event, shall
(unless otherwise permitted by the provisions of Section 6(c)) be notated with a
legend substantially in the following form:



--------------------------------------------------------------------------------



THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO CERTAIN VOTING RESTRICTIONS AS
SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
Investor consents to the Company making a notation in its records and giving
instructions to any transfer agent of the Company’s securities in order to
implement the restrictions on transfer set forth in this Section 6.
(c)Before any proposed sale, pledge, or transfer of any Shares, unless there is
in effect a registration statement under the Securities Act covering the
proposed transaction, Investor shall give notice to the Company of its intention
to effect such sale, pledge, or transfer and, if reasonably requested by the
Company, cause to be delivered at Investor’s expense a written opinion of legal
counsel who shall, and whose legal opinion shall, be reasonably satisfactory to
the Company, addressed to the Company, to the effect that the proposed
transaction may be effected without registration under the Securities Act,
whereupon Investor shall be entitled to sell, pledge, or transfer such
securities in accordance with the terms of the notice given by Investor to the
Company. The Company will not require such a legal opinion (x) in any
transaction in compliance with Rule 144; or (y) in any transaction in which the
Investor distributes securities to an Affiliate of the Investor for no
consideration; provided that each transferee agrees in writing to be subject to
the terms of this Agreement, including Section 5 and Section 6. Each
certificate, instrument, or book entry representing the Shares transferred as
above provided shall be notated with, except if such transfer is made pursuant
to Rule 144, the appropriate restrictive legend set forth in Section 6(b),
except that such certificate instrument, or book entry shall not be notated with
such restrictive legend if, in the opinion of counsel for Investor and the
Company, such legend is not required in order to establish compliance with any
provisions of the Securities Act
(d)Notwithstanding anything herein to the contrary, any transfer of Shares shall
be subject to the Standstill and Stock Restriction Agreement.
7.Conditions to the Investor’s Obligations. The obligation of the Investor to
purchase Shares at the Closing is subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived.
7.1Representations and Warranties. The representations and warranties of the
Company contained in Section 3 hereof shall be true and correct in all respects
as of the date hereof, except to the extent such representations and warranties
are made as of another date, in which case such representations and warranties
will be true and correct in all respects as of such other date. As of the
Closing (or such other date as a representation and warranty is made), the
representations and warranties of the Company contained in (i) Sections ‎3.1
(Organization, Good Standing, Corporate Power and Qualification),
‎3.2(a)(ii)–(b) (Company Capitalization and Voting Rights), ‎3.4
(Authorization), 3.5 (Valid Issuance of Shares), ‎3.14 (Private Placement) and
‎3.16 (Not an Investment Company) shall be true and correct in all respects, and
(ii) Section 3, other than those in Sections 3.1, 3.2(a)(ii)-(b), 3.4, 3.5, 3.14
and 3.16, shall be true and correct in all respects, except for inaccuracies
that have not, individually or in the aggregate, caused a Material Adverse
Effect (disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect).



--------------------------------------------------------------------------------



7.2Performance. The Company shall have performed and complied, in all material
respects, with all covenants, agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by the
Company on or before such Closing.
7.3Standstill and Stock Restriction Agreement. The Company shall have executed
and delivered the Standstill and Stock Restriction Agreement.
7.4Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Investor,
and Investor (or its counsel) shall have received all such counterpart original
and certified or other copies of such documents as reasonably requested.
7.5Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.
7.6Compliance Certificate. The President of the Company shall deliver to
Investor a certificate certifying that the conditions specified in Section 7.1
and Section 7.2 with respect to the Company have been fulfilled.
7.7Secretary’s Certificate. The Secretary of the Company shall deliver to
Investor a certificate certifying as to (a) the Company’s certificate of
incorporation and bylaws, (b) the resolutions of the Board approving this
Agreement and the transactions contemplated hereby, and (c) good standing
certificates with respect to the Company from the applicable authority(ies) in
Delaware and any other jurisdiction in which the Company is qualified to do
business, dated within three (3) Business Days of the Closing.
7.8Cross-Receipt. The Company shall deliver to the Investor a duly executed
cross-receipt in form and substance reasonably satisfactory to both parties.
7.9Legal Opinion. Investor shall have received from Wilson Sonsini Goodrich and
Rosati P.C., counsel for the Company, an opinion, dated as of the Closing, in a
form reasonably satisfactory to the Investor.
7.10No Governmental Prohibition; Antitrust Clearance. The sale of the Shares by
the Company and the purchase of the Shares by the Investor will not be
prohibited, enjoined or injuncted by any applicable law at the time of the
Closing. Each of the Antitrust Conditions shall have been satisfied.
7.11Collaboration Agreement. The Provisional Collaboration and License Agreement
or, when executed, the Definitive LRRK2 Collaboration and License Agreement,
shall be in full force and effect.
7.12Nasdaq Qualification. Nasdaq shall have completed its review of the
applicable listing of additional shares application and raised no objection to
the consummation of the transactions contemplated by this Agreement.
7.13Absence of Litigation. No proceeding initiated by a governmental authority
and challenging this Agreement or the transactions contemplated hereby, or
seeking to prohibit or prevent the Closing, will have been instituted or be
pending before any court, arbitrator, governmental body, agency or official.
8.Conditions of the Company’s Obligations. The obligations of the Company to
sell Shares to the Investor at the Closing are subject to the fulfillment, on or
before the Closing, of each of the following conditions, unless otherwise
waived:



--------------------------------------------------------------------------------



8.1Representations and Warranties. The representations and warranties of the
Investor contained in Section 4 shall be true and correct in all respects as of
the date hereof and in all material respects as of the Closing (other than those
set forth in Sections ‎4.1 (Authorization), ‎4.3 (Purchase Entirely for Own
Account), ‎4.7 (Accredited Investor), ‎4.8 (United States Investor) and ‎4.9 (No
General Solicitation), which shall be true in correct in all respects), except
to the extent such representations and warranties are made as of another date,
in which case such representations and warranties will be true and correct in
all material respects as of such other date.
8.2Performance. The Investor shall have performed and complied, in all material
respects, with all covenants, agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by the
Investor on or before such Closing.
8.3Compliance Certificate. An authorized officer of the Investor shall deliver
to the Company a certificate certifying that the conditions specified in Section
8.1 and Section 8.2 with respect to the Investor have been fulfilled.
8.4Cross Receipt. The Investor shall deliver to the Company a duly executed
cross-receipt in form and substance reasonably satisfactory to both parties.
8.5Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority that are required in connection with the lawful issuance
and sale of the Shares pursuant to this Agreement shall be obtained and
effective as of the Closing.
8.6Standstill and Stock Restriction Agreement. The Investor shall have executed
and delivered the Standstill and Stock Restriction Agreement.
8.7No Governmental Prohibition; Antitrust Clearance. The sale of the Shares by
the Company and the purchase of the Shares by the Investor will not be
prohibited, enjoined or injuncted by any applicable law at the time of the
Closing. Each of the Antitrust Conditions shall have been satisfied.
8.8Collaboration Agreement. The Provisional Collaboration and License Agreement
or, when executed, the Definitive LRRK2 Collaboration and License Agreement,
shall be in full force and effect.
8.9Absence of Litigation. No proceeding initiated by a governmental authority
and challenging this Agreement or the transactions contemplated hereby, or
seeking to prohibit or prevent the Closing, will have been instituted or be
pending before any court, arbitrator, governmental body, agency or official.
9.Miscellaneous.
9.1Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company will not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor, and the
Investor will not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company; provided, however, that the
Investor may assign this Agreement together with all of the Shares it then owns
to any wholly-owned subsidiary and any such assignee may assign this Agreement
together with all of the Shares it then owns to the Investor or any other
subsidiary wholly-owned by the Investor.
9.2Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware without regard to principles of conflicts of law.



--------------------------------------------------------------------------------



9.3Antitrust Matters.
(a)Subject to the terms and conditions of this Agreement, each of the Company
and the Investor will use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable law to consummate the acquisition of the Shares as
soon as practicable after the date hereof, including taking all steps as may be
necessary, subject to the limitations in this Section 9.3, to obtain all
applicable waiting period expirations or terminations, consents, clearances,
waivers, licenses, registrations, permits, authorizations, orders and approvals.
In furtherance and not in limitation of the foregoing, each of the Company and
the Investor agrees to (i) file or cause to be filed with (A) the FTC and the
DOJ any notifications required to be filed under the HSR Act no later than ten
(10) Business Days after the date of this Agreement, (B) the U.K. Competition
and Markets Authority under the U.K. Enterprise Act 2002, as amended by the
Enterprise and Regulatory Reform Act of 2013, and the rules and regulations
promulgated thereunder as soon as practicable and advisable and (C) any other
regulatory body any notifications or other filings required to be filed under
any other Antitrust Law as soon as practicable and advisable (any filings
required pursuant to clause (A), (B) or (C), the “Required Filings”), and
(ii) use reasonable best efforts to obtain as promptly as practicable approvals,
clearances, consents, decisions not to assume jurisdiction, and/or the
termination or expiration of any waiting period as applicable under the HSR Act
or other applicable Antitrust Law, including by filing as soon as practicable
and advisable any supplemental or additional information which may reasonably be
requested by the FTC or the DOJ or any other governmental authority in
connection with applicable Antitrust Law. Each party hereto shall be responsible
for its own costs in connection with the Required Filings, except that the
Investor shall be responsible for the payment of all applicable filing fees
payable under the HSR Act and other applicable Antitrust Law.
(b)Each of the Company and the Investor shall use reasonable best efforts to
provide or cause to be provided promptly all assistance and cooperation to allow
the Company and the Investor to prepare and submit any Required Filings,
including providing to the Company and the Investor, as applicable, any
information that it may require for the purpose of any filing, notification,
application or request for further information made in respect of any such
filing.
(c)Each of the Company and the Investor shall, in connection with the
transactions contemplated hereby, and the obtaining of all waiting period
expirations or terminations, consents, clearances, waivers, licenses, orders,
registrations, approvals, permits and authorizations under the HSR Act or any
other Antitrust Law, with respect to actions taken on or after the date of this
Agreement, without limitation: (i) promptly notify the other of, and if in
writing, furnish the other with copies of (or, in the case of oral
communications, advise the other of) any material communications from or with
any governmental authority, including the FTC and the DOJ, with respect to this
Agreement, (ii) cooperate in all respects and consult with each other in
connection with any filing or submission and in connection with any
investigation or other inquiry, (iii) permit the other to review and discuss in
advance, and consider in good faith the view of the other in connection with,
any proposed written or oral communication with any governmental authority,
(iv) not participate in any substantive meeting or have any substantive
communication with any governmental authority unless it has given the other
party a reasonable opportunity to consult with it in advance and, to the extent
permitted by such governmental authority, gives the other the opportunity to
attend and participate therein, (v) furnish the other party’s outside legal
counsel with copies of all supplemental filings and substantive communications
between it and any such governmental authority with respect to this
Agreement; provided that any materials subject to this Section 9.3(c) may be
restricted to outside counsel and may be redacted or withheld as necessary
(A) to comply with contractual arrangements, (B) to address good faith legal
privilege or confidentiality concerns and (C) to comply with applicable law,
(vi) furnish the other party’s outside legal counsel with such necessary
information and reasonable assistance as the other party’s outside legal counsel
may reasonably request in connection with its preparation of necessary
submissions of information to any such governmental authority, and (vii) use
reasonable best efforts to respond as soon as practicable to reasonable requests
from the other party hereto.



--------------------------------------------------------------------------------



(d)Notwithstanding anything herein to the contrary, nothing in this Agreement
will require the Company or the Investor to (i) sell, hold separate, license or
otherwise dispose of any assets or conduct its business in a specified manner,
(ii) agree or proffer to sell, hold separate, license or otherwise dispose of
any assets or conduct their business in a specified manner or (iii) permit or
agree to the sale, holding separate, licensing or other disposition of, any
assets of such party, whether as a condition to obtaining any approval from, or
to avoid potential litigation or administrative action by, a governmental
authority or any other Person or for any other reason.
9.4Termination. This Agreement may be terminated prior to the Closing (a) at any
time by mutual written consent of the Company and the Investor or (b) by either
the Company or the Investor, upon written notice to the other, if the Antitrust
Clearance Date has not occurred on or before the date that is nine (9) months
after the date of this Agreement (the “Outside Date”), provided, however, that
if as of the Outside Date, each of the Antitrust Conditions has been not
satisfied but all other closing conditions set forth in Sections 7 and 8 shall
have been satisfied or waived (other than those conditions that by their nature
are to be satisfied or waived at the Closing, which shall remain capable of
being satisfied) and the Antitrust Condition remains capable of being satisfied,
then either party may elect to extend the Outside Date for sixty (60) days
following the expiration of the original Outside Date upon written notice to the
other party provided such electing party is acting in good faith to satisfy the
Antitrust Condition; provided, further, however that the Outside Date may
thereafter be further extended by consecutive 30-day increments upon the written
agreement and consent of the Company and the Investor. This Agreement shall
terminate automatically in the event that the Provisional Collaboration and
License Agreement, or, if executed, the Definitive LRRK2 Collaboration and
License Agreement, is terminated prior to the Closing. In the event of the
termination of this Agreement pursuant to Section 9.4, this Agreement (except
for Section 9.1, Section 9.2 and Sections 9.4 through 9.13 and any definitions
set forth in this Agreement and used in such Sections) shall forthwith become
void and have no effect, without any liability on the part of any party hereto
or its Affiliates, and all filings, applications and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other person to which they were made or appropriately amended to
reflect the termination of the transactions contemplated
hereby; provided, however, that nothing contained in this Section 9.4 shall
relieve any party from liability for fraud or any intentional or willful breach
of this Agreement.
9.5Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered electronic
mail (including .pdf or any electronic signature) or other transmission method
and any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.
9.6Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
9.7Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail during normal business hours of the
recipient, and if not sent during normal business hours, then on the recipient’s
next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1)
business day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page hereto, or to such
e-mail address or address as subsequently modified by written notice given in
accordance with this Section 9.7. If notice is given to the Company, a copy
shall also be sent to Wilson Sonsini Goodrich and Rosati, P.C., 650 Page Mill
Road, Palo Alto, CA 94304, Attn: Tony Jeffries, Esq., tjeffries@wsgr.com, and if
notice is given to the Investor, a copy shall also be given to Ropes & Gray LLP,
Prudential Tower, 800 Boylston Street, Boston, MA 02199, Attn: Zachary Blume,
zachary.blume@ropesgray.com.



--------------------------------------------------------------------------------



9.8No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Investor or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Investor from
any liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
9.9Amendments and Waivers. Any term of this Agreement may be amended, terminated
or waived only with the written consent of the Company and the Investor. Any
amendment or waiver effected in accordance with this Section 9.9 shall be
binding upon the Investor and each transferee of the Shares, each future holder
of all such securities, and the Company.
9.10Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
9.11Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
9.12Entire Agreement. This Agreement (including the Exhibits hereto), the
Provisional Collaboration and License Agreement or, when executed, the
Definitive LRRK2 Collaboration and License Agreement, and the Standstill and
Stock Restriction Agreement, constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties are expressly canceled.
9.13Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of the state of Delaware and to
the jurisdiction of the United States District Court for the District of
Delaware for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of the state of Delaware or the United States District Court for the
District of Delaware, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.



--------------------------------------------------------------------------------



WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE
SECURITIES ISSUED HEREUNDER, THE STANDSTILL AND STOCK RESTRICTION AGREEMENT, OR
THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first written above.

COMPANY:DENALI THERAPEUTICS INC.By:/s/ Ryan J. WattsName:Ryan Watts,
Ph.D.Title:President and CEOAddress:161 Oyster Point BoulevardSouth San
Francisco, CA 94080E-mail:







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first written above.

INVESTOR:BIOGEN MA INC.By:/s/ Alfred W. Sandrock, Jr.Name:Alfred W. Sandrock,
Jr.Title:EVP, R&DAddress:225 Binney StreetCambridge, MA 02142E-mail:









--------------------------------------------------------------------------------



EXHIBIT A


Form of Standstill and Stock Restriction Agreement
[See attached.]









